Rao, Chief Judge:
Counsel for the respective parties have submitted this case for decision on a stipulation reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked J.B. (Import Spec’s Initials) by Import Specialist J. Bistreich (Import Spec’s Name) on the invoices covered by the protest enumerated above, assessed with duty at 19 per centum ad valorem under Item 653.40, TSUS, consist of lamp-radio combinations, consisting of a high intensity lamp joined with a transistor radio, the radio serving as a part of the base of the lamp, designed to operate on house current and utilizing a single power cord and common power transformer, claimed duitable at 11.5 per centum ad valorem under Item 688.40, TSUS.
Plaintiff claims that said merchandise is, in fact, an entity, incorporating two functions, neither of which is subordinate to or an adjunct of the other, and
that said combination article is, in fact, more than a radio and more than an illuminating article.
That the protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid.
In view of this stipulation, which is accepted as an agreed statement of fact, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the import specialist on the invoice accompanying the entry covered by the protest herein, is properly dutiable at 11.5 per centum ad valorem under item 688.40 of the Tariff Schedules of the United States, as electrical articles, not specially provided for.
The protest is sustained and judgment will be entered for the plaintiff.